Citation Nr: 1333248	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  13-08 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a back disability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse 


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In March 2013, prior to certification of the case to the Board, the Veteran's attorney submitted a written notice of withdrawal of services as the Veteran's representative.  Because the Veteran's attorney has properly withdrawn as the Veteran's representative, and because the Veteran has not since notified the Board of any new representation, the Board will conclude that he is currently unrepresented in the instant appeal.  See 38 C.F.R. § 20.608 (2012).

In September 2013, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

A review of Virtual VA reveals additional VA treatment records relevant to the claims. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for back and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In an April 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for postoperative herniated nucleus pulpous, C5-C6.  The Veteran did not appeal that decision and it is final.

2.  Evidence associated with the claims file since the April 2007 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability and raises a reasonable possibility of substantiating the claim.   


CONCLUSION OF LAW

The evidence received since the RO's April 2007 denial of service connection for postoperative herniated nucleus pulpous, C5-C6, is new and material and the claim for service connection for a cervical spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Given the Board's favorable disposition of the claim to reopen, and the need to remand the claims for service connection for back and cervical spine disabilities on the merits for additional development, discussion as to VA's compliance with VCAA is not necessary at this time.

II.  New and Material Evidence

In an April 2007 rating decision, the RO denied the Veteran's claim for service connection for postoperative herniated nucleus pulpous, C5-C6 (claimed as a neck injury).  The RO reasoned that there was insufficient evidence to establish that this condition was incurred in or aggravated by the Veteran's military service.  

The evidence of record at the time of the April 2007 denial included the Veteran's May 1946 separation examination, sporadic inpatient and outpatient VA treatment records and hospital summaries dating from June 1961 to May 1982, May 1964 and September 1966 VA general medical examinations, November 1977 correspondence from the National Personnel Records Center (NPRC), an August 2003 SSA inquiry, and lay statements of the Veteran and his acquaintances.  

The Veteran's May 1946 report of separation examination shows that he denied having any wound, injury, or disease that was disabling at that time.  Physical examination was negative for any evidence of musculoskeletal disability or neurological deficit.  Chest x-ray was read as normal.   

A final summary of inpatient treatment dating from October 1961 to February 1962 indicated that the Veteran was in his usual good health doing hard labor until October 1960 when he developed a stinging low back pain following an accident in a lumbar yard.  Examination on admission in October 1961 indicated that the Veteran's neck was normal.  

On VA examination in May 1964 for non service-connected disability pension, the Veteran's chief complaint was pain in his shoulders, neck, low back, and bilateral lower extremities, left greater than right.  There was no diagnosis pertaining to the neck or cervical spine.

In March 1964, the Veteran indicated that he became totally disabled on February 16, 1961, while working as a laborer at a lumbar company.  He indicated that he had been in receipt of disability benefits from the SSA since that time.  

On VA examination in September 1966, it was noted that the Veteran had not worked since 1960 and that his social and industrial adjustment was dependent on the status of his "back condition."  There was no specific complaint, finding, or diagnosis pertaining to the neck or cervical spine.

In correspondence dated in November 1977, the NPRC indicated that that there are no sick books on file for the Veteran's unit as stated in his October 1977 statement (56th AAA Gen. Bn. Btry. D) dating prior to 1952.  

In a claim for service connection received in May 1982, the Veteran indicated that his shoulder was injured during service while stationed in Okinawa sometime near the Christmas holiday in December 1945.  He stated that his right arm was in a sling for approximately 6 months following that injury with partial to total disablement occurring every 3 to 6 months.  During several of those periods of disablement, he was reportedly treated at the Little Rock VA Medical Center.  

A VA hospital summary from the Little Rock VA Medical Center for inpatient treatment from May 10 to 20, 1982, shows that the Veteran complained episodic neck and right arm pain since 25 to 30 years prior with recent exacerbation during the past four to six weeks with little relief from conservative measures.  Physical examination showed absent right biceps jerk with decreased sensation of the C-6 dermatome on the right.  On the basis of such findings a cervical myelogram was performed which revealed an extradural defect at the C5-6 interspace with loss of disc height and osteophyte formation.  On May 14, He underwent an anterior cervical fusion with iliac bone graft.  

A December 1985 VA income verification shows that the Veteran reported medical expenses for orthopedic treatment from Dr. RK and LW at Searcy Orthopedic Clinic for treatment of a dislocated shoulder.

An August 2003 VA SSA Inquiry shows that the Veteran was initially entitled to disability benefits from that agency in September 1961 with a disability onset date of February 15, 1961.  The date of his entitlement at the time of the inquiry was December 1990.

In December 2006, the Veteran submitted a claim for service connection for neck and shoulder injury with onset in 1944.  He reported VA treatment for his claimed disabilities.

In a January 2007 statement, the Veteran indicated that his claimed neck and shoulder injury occurred during service around Christmas 1944 while lifting a motor with a fellow soldier who dropped the other side of the motor.  The Veteran indicated that his caused him to be jerked and thrown off of a platform 8 inches off the ground.  He reportedly received treatment and therapy from the time of injury until April 1946 when he boarded a ship for transport back to the United States.  At discharge, he was reportedly advised to go to the Veteran's hospital in Memphis, Tennessee, however, he thought he would get over the injury and he did not seek treatment.  Instead, he found a job that he thought he could perform where he worked as long as he could before he had to quit due to his inability to do the job.  Finally, he went to the VA hospital in Little Rock, Arkansas where surgery was performed on his back (December 1961 - lumbar laminectomy of L4. L5 and L5-S1 with removal of a herniated nucleus pulpous at the left L5-S1) and neck (May 14, 1982 - anterior cervical fusion with iliac bone graft).

Also in January 2007, the Veteran submitted lay statements from JFJ, EWT, LOM, and BJS, all of whom recalled that the Veteran had no physical disability prior to service, however, upon returning home following discharge his right arm/shoulder was in a sling for 6 months.  At that time, the Veteran indicated that his use of a sling was related to injury sustained during service.  

Based on this evidence, in April 2007, the RO concluded that service connection was not warranted for postoperative herniated nucleus pulpous, C5-C6 (claimed as a neck injury).   

The present claim was initiated by the Veteran in September 2010.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the April 2007 denial includes October 2010 correspondence from the NPRC indicating that the Veteran's service records may be fire-related, a February 2011 VA joints examination with etiological opinion pertaining to his claimed cervical spine disability, a March 2011 addendum opinion, ongoing VA treatment records, a June 2012 lay statement from EG, and lay statements and testimony of the Veteran.  

In his September 2010 claim to reopen, the Veteran indicated that he sustained injury to his neck, shoulder, and back when he fell over a refrigerator motor during service.  He stated that he and a fellow soldier were attempting to lift the motor when the fellow soldier dropped the other side of the motor.  This caused him to sustain injury to his back, neck, and shoulder for which he reportedly received in-service treatment for at an Army base in Okinawa, Japan dating from December 1945 to April 1946.  He reportedly experienced continued back and neck problems since that time.  

In an October 2010 statement, the Veteran stated that his arm in a sling on his return home from service and that he had to walk with a cane with subsequent VA surgical treatment for his claimed neck and back disabilities.  The Veteran also submitted additional lay statements from EWW, LOM, and EDG, each of whom stated that to the best of their knowledge, the Veteran injured his back and neck during service in December 1944.

In October 2010 correspondence addressed to the Veteran's senator, the NPRC indicated that if the Veteran's service records were stored there at the time of the July 1973 fire, they would have been located in the area that suffered the most damage in the fire and they may have been destroyed.  It was noted that prior the 1973 fire, some of the Veteran's medical records may have been sent to the VA under his current claim number.  It was suggested that the RO be contacted to obtain any such records they possess.

Ongoing VA treatment records document complaints and ongoing treatment for neck and cervical spine pain.  His past medical history documented in recent VA treatment notes is significant for neck pain with onset in 1970, however, it is unclear whether the date of onset was self-reported by the Veteran or merely noted by a VA treatment provider.  April and November VA treatment notes merely reference a long chronic history of neck pain and a long history of pain in the left neck down to his leg since many years prior. 

In February 2011, the Veteran underwent a VA joints examination.  With regard to his claimed in-service neck injury, the examiner diagnosed status post herniated nucleus pulpous, right C5-6, with nerve root impingement and loss of biceps jerk and strength status post anterior cervical fusion.  Following a review of the claims file, to include the Veteran's contentions and lay statements of those who saw him in the days after his return from service, the examiner opined that it is at least as likely as not that the claimed cervical spine injury did occur during military service.  The examiner reasoned that lay statements of the Veteran and others who saw him in the days after his return from service indicated that his arm was in a sling.

In March 2011, the RO requested an addendum opinion regarding the Veteran's claimed back and neck disabilities.  The RO indicated that there is no medical evidence in the claims file, to include on separation examination, indicating that the Veteran's arm was in a sling on his return home from military service.  The RO advised the examiner that the lay statements of record are not considered to be credible evidence as there is no indication that the Veteran was involved in combat, nor is there credible medical documentation to corroborate such assertion.  The RO erroneously advised the examiner that in the absence of evidence of combat service or credible medical documentation corroborating the Veteran's assertion that his arm was in a sling at discharge, VA cannot accept just the statements alone of the Veteran and his buddies or acquaintances.  The RO requested that the examiner provide a rationale for his opinion that the Veteran's cervical spine disability is causally related to his military service, or, if his opinion had changed, to provide supporting rationale as to why it had changed.

In a March 2011 addendum opinion, the February 2011 VA examiner indicated that after a review of his notes and the records, he could not add anything further to substantiate the Veteran's claim for service connection for a cervical spine disability.  He indicated that on the basis of the lack of documentation other than the Veteran's own admission of wearing a sling on his right arm at the time of separation, in addition to the "inadequacy" of the buddy statements of record, even in association with the Veteran's admission, he could not add any other credible evidence.  Thus, he concluded that it is less than likely that the Veteran's cervical spine disability is causally related to his military service.  He reasoned that he could not back up an opinion with any further information and that he did not previously appreciate the buddy statements of record and their meaning.  

During the September 2013 Travel Board hearing, the Veteran indicated that during the December 1944 incident, he fell to his right and side over the motor and landed on the ground on his head and neck.  He was reportedly placed on bed rest without further medical treatment for the next four months until he boarded a ship back to the United States in April 1944.  He reported VA treatment for the claimed disability dating since 1946 and stated that he has experienced neck problems since discharge from military service.  He was unsure whether he sustained any post-service injury to his neck.  In this regard, recent VA treatment records show that the Veteran may have some form of memory impairment.  

The Board finds that the February 2011 VA medical opinion suggests that he Veteran's current cervical spine disability may be related to injury sustained during his military service in December 1944.  In this regard, the Veteran's claimed signs and symptoms of ongoing and episodic neck pain and problems dating since his alleged in-service cervical spine injury in December 1944 are non-medical indicators that are capable of independent verification, thus, the Board finds that objective indications have been shown.  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report symptoms observable to him through the five senses, as this requires only personal knowledge).

This evidence is new; it was not previously of record and is not cumulative.  The newly submitted evidence is also relevant in that it provides objective medical evidence that the Veteran has objective indications of a cervical spine disability continuously since service.  Given the combination of the objective medical evidence of record on VA examination in February 2011 and the presumed credibility of the Veteran's and others' lay statements and testimony of record, the additional evidence reveals that the Veteran's current cervical spine disability may have been incurred in or aggravated by injury or events during his military service.  

Hence, the Veteran's application to reopen the claim for service connection for a cervical spine disability must be granted.  38 U.S.C.A. § 5108. 


ORDER

New and material evidence having been submitted, the claim for service connection for a cervical spine disability is reopened.   


REMAND

Reopening the claim for service connection for a cervical spine disability does not end the inquiry.  A determination on the merits is still required.  However, for reasons explained below, additional development is needed before either of the Veteran's claims on appeal may be adjudicated.  

As noted above, with the exception of the Veteran's separation examination, his service treatment records have been found by the NPRC to be fire-related or otherwise unavailable for review.  When service records are unavailable through no fault of the Veteran, VA has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this regard, while November 1977 correspondence from the NPRC indicates that there are no sick books on file for the Veteran's unit of assignment (as noted by the Veteran in an October 1977 statement as 56th AAA Gen. Bn. Btry. D) dating prior to 1952, there is no indication that a search for morning reports or Surgeon General's Office Extracts was either requested or performed by the NPRC.  The Board also observes that the Veteran's "organization" as listed on his DD Form 214 is "BTRY 'A' 516th AAA BN."  There is also no indication that the Veteran has been provided with or requested to complete NA Form 13055 (Information to Reconstruct Medical Data) and 13075 (Questionnaire About Military Service).  

Finally, although the Veteran's service personnel records were likely stored at the NPRC and may be fire-related, there is no indication that the Veteran's service personnel records have been requested or associated with the claims file for review.  In this regard, NPRC correspondence of record appears to pertain solely to service treatment records.  In light of VA's heightened duty to assist the Veteran in obtaining evidence necessary to substantiate his claims, additional development efforts are necessary to ensure that all of the Veteran's available service treatment and personnel records have been obtained for review.

Also, during the September 2013 hearing, the Veteran testified that he has received ongoing VA treatment for his claimed back and neck disabilities at the Little Rock VA hospital since his discharge from military service in 1946.  A review of the claims file and Virtual VA shows only sporadic VA treatment records and hospital summaries have been obtained and associated with the claims file.  Thus, a request for outstanding inpatient and outpatient clinical treatment records from the Little Rock VAMC dating since 1946 is necessary.  

There also appears to be private treatment records relevant to the claimed back and neck disabilities or that may contain incidental findings in support of the Veteran's claims for service connection that have yet to be requested or associated with the claims file.  Specifically, during VA examination in September 1966, the Veteran reported receiving private treatment from Dr. GK located in Beebe, Arkansas for back trouble.  It was also noted that he was hospitalized at RM Hospital located in Jacksonville, Arkansas in April 1965.  In a December 1985 income verification statement, the Veteran reported medical expenses pertaining to orthopedic treatment received from Dr. RK and Dr. LW at S Orthopedic Clinic.  On remand, the Veteran's assistance should be requested in attempting to obtain the aforementioned private treatment records.

Also, it was repeatedly noted throughout the record that he was in receipt of disability benefits from the SSA since February 1961.  There is no indication that any attempt has been made to obtain records from the SSA pertaining to his receipt of disability benefits dating since 1961.  On remand, all records pertaining to the Veteran and his receipt of disability benefits from the SSA must be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992) (concluding VA has a duty to obtain SSA records when it has actual notice that the veteran was receiving SSA benefits); See also Collier v. Derwinski, 1 Vet. App. 413 (1991); Brown v. Derwinski, 2 Vet. App. 444 (1992); Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that "the possibility that the SSA records could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").

Finally, VA treatment records were most recently obtained and associated with the claims file in March 2013.  Any relevant ongoing VA treatment records should be obtained from all VA medical facilities identified by the Veteran.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Provide the Veteran NA Form 13055 (Information to Reconstruct Medical Data) and 13075 (Questionnaire About Military Service) and request that he complete them and submit them for review.  

2.  Request from the NPRC the Veteran's service personnel records and any morning/sick reports and Surgeon General's Office Extracts pertaining to the Veteran and any treatment received for injury of the neck, shoulder, and back in December 1944 while stationed in an Army Base in Okinawa, Japan or Ryukyus Islands and assigned to either the 56th AAA Gen. Bn. Btry. D or BTRY A 516th AAA BN.

3.  Request the Veteran's assistance in obtaining any records of pertinent treatment not currently on file, including any treatment records from Dr. GK located in Beebe, Arkansas for back trouble; RM Hospital in Jacksonville, Arkansas dated in April 1965; and Dr RK and Dr. LW at Searcy Orthopedic Clinic dating since 1985.  The Veteran should be requested to identify any pertinent treatment and provide release forms as needed.

Also request from the Little Rock VAMC and the Searcy COBC all clinical inpatient and outpatient treatment records pertaining to the Veteran and his claimed back and cervical spine disabilities dating from 1945 to August 2007, December 2010 to February 2012, and since March 2013.  A search of all records repositories where retired/archived records may be stored must be conducted.  All records and responses received should be associated with the claims file.  Any negative response received must confirm that a search for of all appropriate records repositories where retired/archived records may be stored was performed.

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file. If any records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for review.

4.  Obtain and associate with the claims file the decision of the SSA to award benefits to the Veteran effective February 1961 and the records upon which SSA based its decision.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.

5.  After completion of any action deemed appropriate in addition to that requested above, to include obtainment of a new VA examination or opinion if deemed appropriate on the basis of evidence received as a result of the above requested development, readjudicate the Veteran's claims for service connection for a back and cervical spine disability.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the appellant and his representative, if any, should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


